Citation Nr: 1706573	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  16-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1963 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO in Albuquerque, New Mexico certified the case to the Board on appeal.

This appeal was processed using the Virtual Va paperless claims processing system and the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran had symptoms of degenerative arthritis of the cervical spine during service, and he has continued to have symptoms of degenerative arthritis of the cervical spine since that time.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder, diagnosed as degenerative arthritis of the cervical spine, have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that symptoms of his current cervical spine disorder began during service and have continued since that time.  He contends that a January 1968 motor vehicle accident led to the onset on his cervical spine disorder symptoms in May 1970.  The Veteran has alternatively theorized that October 1965 training in the use of an aircraft ejection seat predisposed him to have cervical spine problems.       

The service treatment records (STRs) reflect that the Veteran was involved in a motor vehicle accident on January 24, 1968 when he was hit by a train.  At the time of the accident, the Veteran was unconscious for approximately one hour.  He received treatment for lacerations to his face, scalp, and right cornea.  He was hospitalized for six days at the Orange County Medical Center before being transferred to the Naval Hospital in Long Beach, California.  The Veteran was then sent on subsistence leave for approximately six weeks until he was discharged to duty on March 25, 1968.  A March 25, 1968 STR noted that a physical examination of the Veteran revealed that his neck was supple.  The STR stated that the Veteran was felt to be fit for full duty.  After his hospitalization, a March 28, 1968 service examination noted that no abnormalities were present in the Veteran's spine/other musculoskeletal system; or in his head, face, neck, and scalp.

The Veteran later complained of a stiff neck on September 22, 1968.  Subsequent service examinations conducted in November 1968 and July 1969 repeated the normal findings regarding the Veteran's neck and spine that were documented in March 1968.  A May 15, 1970 STR later reported that the Veteran was unable to move his neck without pain.  He had experienced sudden pain in his cervical posterior area and upper back when exiting his motor vehicle.  The impression was right trapezius strain.  It was noted that axillary nerve compression secondary to cervical radiculopathy needed to be ruled out.  On May 18, 1970, the Veteran was described as much improved since his last visit.  He had minimal tenderness in his cervical region.  There was no pain in his upper back.  A May 23, 1970 STR also stated that the Veteran's neck stiffness was improving, and the impression was trapezius strain that was improving.

However, a May 26, 1970 neurosurgery consultation report in the STRs stated that since the May 1970 motor vehicle incident, the Veteran had suffered from intermittent dull to sharp aching pain in his posterior neck and interscapular region.  The impression was acute cervical strain.  There was no clinical evidence of nerve root compression or irritation.  The consulting doctor also noted that the Veteran might have cervical spondylosis.  Following this record, the Veteran's March 1971 separation examination noted that the Veteran's spine/other musculoskeletal system; and his head, face, neck, and scalp were normal.

After service, treatment records from Dr. M. demonstrate that the Veteran repeatedly sought and received treatment for complaints related to his cervical spine from 1990 through 2005.  See also February 2005 Letter from Dr. M.  In June 1990, a Dr. M. treatment record reported that a cervical spine x-ray showed a narrowed disc at the C5-6 and 6-7 with secondary degenerative arthritic changes.  Another June 1990 record noted that the Veteran had cervical spine degenerative disc disease.  In May 1992, Dr. M. stated that the Veteran had degenerative joint disease that was worse in his neck.  The Veteran was also noted to have cervical spine strain in January 1993.  In addition, a January 1995 CT scan of the cervical spine showed multilevel spondylotic changes as well as marginal osteophytic changes and uncovertebral join hypertrophy that produced mild central and neural stenosis at certain disc spaces in the cervical spine.

The Board initially notes that the Veteran has a current diagnosis for degenerative arthritis of the cervical spine.  See July 2013 VA examination.  Thus, the Veteran has met the first element required for service connection.

Turning to the question of nexus, the July 2013 VA examiner opined that the Veteran's degenerative arthritis of the cervical spine was less likely than not related to service.  The examiner based this opinion on the lack of documentation of any neck condition during active service.  In an August 2013 addendum opinion, a different VA examiner also gave a negative nexus opinion.  The examiner noted that the Veteran's STRs did not reflect any specific injury to the cervical spine.  Regarding the in-service diagnosis of trapezius strain, the examiner noted that the disorder appeared to have resolved at that time.  The examiner additionally explained that this disorder is an acute muscle condition near the neck area and was an unlikely cause of the Veteran's current cervical spine disorder.  The examiner also observed that the Veteran's neck disorder was documented almost forty years after his military service.  Finally, the examiner noted that the most common cause of degenerative changes is aging.
The Board does not find that either of these VA medical opinions should be afforded much probative weight.  Both the examiners appeared to be unaware that the Veteran was diagnosed with acute cervical strain in May 1970.  The August 2013 VA examiner also failed to address the treatment records from Dr. M. showing that the Veteran's cervical spine problems were documented as early as 1990, around twenty years after service rather than forty.  In addition, neither examiner reconciled his conclusion with the Veteran's reports of continuing symptoms since service.

The record also includes a January 2014 letter from Dr. C. and D.D., PA-C, related to etiology of the Veteran's cervical spine disorder.  On the same day as the letter, a treatment record from these providers documented that the Veteran had a diagnosis of cervical spondylotic stenosis.  The Board notes that spondylosis is defined as "degenerative spinal changes due to osteoarthritis;" and osteoarthritis is also called degenerative arthritis.  See Dorland's Illustrated Medical Dictionary 1344, 1754 (32nd ed. 2012).  In the associated letter, Dr. C. and D.D. explained that the Veteran had been one of their long-term patients for both his neck and back conditions. They found it notable that the Veteran's initial injury occurred in January 1968 as a result of a motor vehicle accident.  They also stated that the manifestation of his symptoms and the first real flare up of pain occurred in May 1970 when the Veteran had severe neck pain and radiating back pain.  They noted that since the initial accident, the Veteran had continued to experience issues associated with neck and back problems.  Dr. C. and D.D. also indicated that this history of continuing symptomatology was consistent with the one provided by the Veteran during his first visit to their office in 2006.  The Board finds that the January 2014 letter provides considerable probative value in this case.  Dr. C. and D.D. demonstrated an awareness of the significant events related to the Veteran's cervical spine that occurred during service.  Their support for the Veteran's version of events also reflects that it was medically plausible for symptoms of the Veteran's current cervical spine disorder to begin during service and continue to the present time.

In addition, the Veteran is competent to establish the continuity of his cervical spine disorder symptomatology since service.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  The Board also finds the Veteran to be credible.  While some of the STRs following the Veteran's initial report of neck pain in May 1970 indicated improvement in his cervical spine symptoms, they did not report that they had resolved completely.  The Board also notes that despite the March 1971 separation examination's finding that the spine was normal; the Veteran has consistently reported that his cervical spine disorder symptoms have been present since service.  Moreover, the Board finds it significant that the Veteran provided the same medical history for Dr. C. and D.D. in 2006, approximately five years before he filed his initial service connection claim in 2011.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's cervical spine disorder, diagnosed as degenerative arthritis of the cervical spine, was incurred during his active service.  Resolving all doubt in favor the Veteran, the Board finds that the criteria for entitlement to service connection for degenerative arthritis of the cervical spine have been met and the claim is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative arthritis of the cervical spine, is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


